Citation Nr: 0830583	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to supplemental Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1311(a)(2).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from July 1952 to 
June 1956.  He died in April 2004.  The appellant is the 
widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                   


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1956 and divorced in May 1983.     

2.  By an October 1994 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
asbestosis; a 10 percent rating was assigned, effective from 
May 31, 1994.  

3.  In an April 1995 rating action, the RO increased the 
disability rating for the veteran's service-connected 
asbestosis from 10 percent to 60 percent disabling, effective 
from May 31, 1994.  

4.  By a January 1996 rating action, the RO granted the 
veteran a total disability evaluation based on individual 
unemployability (TDIU), effective from May 31, 1994.   

5.  In October 1997, the appellant and the veteran remarried.  

6.  In April 2004, the veteran died.  

7.  Entitlement to service connection for the cause of the 
veteran's death was granted in a June 2004 decision.  


CONCLUSION OF LAW

Because the appellant was not married to the veteran for a 
continuous period of at least 8 years immediately preceding 
his death, the appellant has no legal entitlement to 
supplemental Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  38 U.S.C.A. 
§ 1311(a)(2); See Sabonis v. Brown, 6 Vet. App. 426 (1994).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in 
Manning, that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.

In this case, the appellant and her representative argue that 
the appellant is entitled to additional monthly DIC benefits 
under the provisions of 38 U.S.C.A. § 1311.  

DIC may be awarded to a surviving spouse upon the service- 
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  DIC shall be paid to a surviving spouse at 
a certain monthly rate.  The rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods in which the veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. § 
1311(a)(2).

When the veteran's death occurred on or after January 1, 
1993, 38 C.F.R. § 3.5(e)(1) provides that the monthly rate of 
DIC for a surviving spouse shall be the amount set forth in 
38 U.S.C.A. § 1311(a)(1).  This rate shall be increased by 
the amount set forth in 38 U.S.C.A. § 1311(a)(2) when, as 
indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods during which the veteran was married 
to the surviving spouse shall be considered.  The resulting 
rate is subject to increase as provided in 38 C.F.R. § 
3.5(e)(3) and (4).  See generally 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).

"Surviving spouse" means a person of the opposite sex whose 
"marriage" to the veteran is valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued and who was the spouse of the veteran at 
the time of the veteran's death and (a) lived with him 
continuously from the date of marriage until his death, 
except where there was a separation that was due to the 
misconduct of the veteran without fault of the spouse, and 
(b) except as provided in § 3.55, has not remarried or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.1(j), 3.50.

In this case, the evidence of record includes a marriage 
certificate reflecting that the appellant and the veteran 
were married in January 1956.  The evidence of record also 
includes a divorce decree indicating that they were divorced 
in May 1983.     

By an October 1994 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
asbestosis.  At that time, the RO assigned a 10 percent 
rating for the veteran's service-connected asbestosis, 
effective from May 31, 1994.  

In an April 1995 rating action, the RO increased the 
disability rating for the veteran's service-connected 
asbestosis from 10 percent to 60 percent disabling, effective 
from May 31, 1994.  

By a January 1996 rating action, the RO granted the veteran a 
total disability rating based upon individual unemployablity 
(TDIU), effective from May 31, 1994.   

A marriage certificate reflects that in October 1997, the 
appellant and the veteran were remarried.  

A death certificate shows that in April 2004, the veteran 
died.  The immediate cause of death was restrictive pulmonary 
disease due to asbestosis.  

Entitlement to service connection for the cause of the 
veteran's death was granted in a June 2004 decision.  

As previously stated, the DIC rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death had a service-connected disability evaluated as 
totally disabling for a continuous period of at least 8 years 
immediately preceding death.  In determining the period of a 
veteran's disability for DIC purposes, only periods in which 
the veteran was married to the surviving spouse shall be 
considered.  [Emphasis added.]  38 U.S.C.A. § 1311(a)(2).

Upon a review of the evidence in this case, it is clear that 
the veteran was receiving a TDIU for a continuous period of 
at least 8 years immediately preceding his death.  That is, 
he was found to be unemployable due to his service-connected 
disability, which was asbestosis, and was in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).  However, in order for the appellant to be 
qualified to receive enhanced DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2), she also needed to 
have been married to the veteran for a continuous period of 
at least 8 years immediately preceding death.  (Emphasis 
added.)  In this case, the appellant and the veteran were 
legally married in January 1956.  Nevertheless, the marriage 
was legally terminated by divorce in May 1983.  The evidence 
of record shows that they did not legally remarry until 
October 1997, and the veteran died in April 2004.  Thus, they 
were legally married for approximately 6 and a half years 
prior to the veteran's death in April 2004.  As stated above, 
under the applicable statutes and regulations, in order to 
receive enhanced DIC benefits under the provisions of 
38 U.S.C.A. § 1311(a)(2), the appellant needed to have been 
married to the veteran for a continuous period of at least 8 
years immediately preceding death.     

The Board recognizes the appellant's contentions that even 
after she and the veteran divorced, they continued to live 
together as husband and wife.  According to the appellant, 
they shared mutual expenses and paid taxes as husband and 
wife.  However, the fact remains that the marriage had been 
legally terminated by divorce, and it was not until they 
remarried in October 1997, that she was once again legally 
married to the veteran.  Thus, she was not legally married to 
the veteran for a continuous period of at least 8 years 
immediately preceding death.  The Board is bound in rendering 
its decisions by the applicable statutes and regulations, and 
the pertinent legal authority governing entitlement to 
enhanced DIC benefits under the provisions of 38 U.S.C.A. 
§ 1311(a)(2) is clear and specific.  Accordingly, because the 
appellant was not married to the veteran for a continuous 
period of at least 8 years immediately preceding his death, 
the appellant has no legal entitlement to supplemental DIC 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2), and her claim 
therefore must be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal must be denied as 
lacking entitlement under the law, or as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to supplemental DIC benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


